DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: RCEX filed 06 Dec. 2021
	Claims 1-4, 6-12 and 15-20 are pending in this case. Claim 1 is an independent claims

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 Dec. 2021 has been entered.
 

Applicant’s Response
In Applicant’s Response dated 06 Dec. 2021, Applicant amended claims 1, 10, 15 and 16; cancelled claims 5, 13 and 14; argued against all rejections previously set forth in the Office Action dated 06 Jul. 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6 and 9-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaei (2008/0104061; Filed: Oct. 24, 2007) in view of Jones et al. (2008/0021755; Filed: Jul. 19, 2007) (hereinafter “Jones”) in view of Bryant, III et al. (Pub. No.: US 2016/0012464; Filed: Sep. 15, 2015)(hereinafter “Bryant”), further in view of Stakutis et al. (Pub. No.: US 2005/0076066; Filed: Oct. 7, 2003)(hereinafter “Stakutis”).
Regarding independent claim 1, Rezaei disclose a data shaping system comprising:
a memory storing a computer program (0054);
a network interface configured to communicate with client devices across a computer network (0053; 0060); and
a processor configured to execute the computer program (0054);
wherein the computer program generates a graphical user interface, displayed by a client device, in which a user can enter one or more search terms related to a topic of interest (0031; 0036);
 wherein the computer program, using the one or more search terms, is configured to search one or more datasets, connected to the computer network, for data relevant to the topic of interest (0003; 0005);
wherein the computer program is configured to retrieve data relevant to the topic of interest from the one or more datasets (0005);
wherein the computer program, using curated data relevant to the topic of interest, is configured to generate a curated subset of data (0011);
wherein the computer program is configured to generate an output document using the curated subset of data (0011; 0051; Fig.4); and
wherein the computer program is configured to present the output document to the user (0010; 0051; Fig.4).

wherein the computer program, using one or more modifiers, is configured to curate data relevant to the topic of interest retrieved from the one or more datasets, the one or more modifiers are used to alter how the computer program prioritizes and sorts data being curated.
wherein at least one of the one or more modifiers used by the computer program to curate data is selected from a group comprising: a time limit, educational attainment of the user, and user interest;
wherein the curated subset of data is an assemblage of information, about the topic of interest, compiled by the computer program using the one or more modifiers to refine the information included therein.

Jones teach wherein the computer program, using one or more modifiers, is configured to curate data relevant to the topic of interest retrieved from the one or more datasets, the one or more modifiers are used to alter how the computer program prioritizes and sorts data being curated (0076-0077; 0138).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Jones with Rezaei for the benefit of allowing guides to perform a greater range of activities (0008).

Bryant teach wherein at least one of the one or more modifiers used by the computer program to curate data is selected from a group comprising: educational attainment of the user, and user interest (0013; 0015; 0068; 0090-0091);
wherein the curated subset of data is an assemblage of information, about the topic of interest, compiled by the computer program using the one or more modifiers to refine the information included therein (0091).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Bryant with Rezaei in view of Jones for the benefit of providing improved apparatus and methods for expanding social networks (0006).

wherein at least one of the one or more modifiers used by the computer program to curate data is selected from a group comprising: a time limit (claims 7 and 29).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Stakutis with Rezaei and Jones in view of Bryant for the benefit of eliminating users from undergoing significant training to learn to use these different application programs, which are often complex, especially in enterprise computing environments, to manage saved versions of a document..

Regarding dependent claim 2, Rezaei disclose the data shaping system of claim 1, wherein each of the one or more datasets is a website, a database connected to a website, or a combination thereof (0003; 0035; 0050).

Regarding dependent claim 3, Rezaei in view of Jones disclose the data shaping system of claim 1, wherein the computer program is configured so that the user can create a user account, the user account is associated with the one or more modifiers used to curate data, relevant to the topic of interest, retrieved from the one or more datasets (0100-0101).

Regarding dependent claim 4, Rezaei in view of Jones disclose the data shaping system of claim 3, wherein the computer program generates a graphical user interface, displayed by the client device, in which the user can select the one or more modifiers used to curate data (0090-0091; 0138).

Regarding dependent claim 6, Rezaei disclose the data shaping system of claim 4, wherein each of the one or more datasets is a website, a database connected to a website, or a combination thereof (0003; 0035; 0050).

Regarding dependent claim 9, Rezaei disclose the data shaping system of claim 1, wherein the data, relevant to the topic of interest, retrieved by the computer program can be text, one or more images, video, audio, or a combination thereof (0023; 0031).

Regarding dependent claim 10, Rezaei in view of Jones disclose the data shaping system of claim 9, wherein the computer program, while generating any curated subset of data, is configured to convert audio to text for inclusion in the curated subset of data (0066; 0086).

Regarding dependent claim 11, Rezaei in view of Jones disclose the data shaping system of claim 9, wherein the computer program, while generating a curated subset of data, is configured to convert tabular data into an infographic for inclusion in the curated subset of data (0069; 0081).

Regarding dependent claim 12, Rezaei in view of Jones disclose the data shaping system of claim 1, wherein the output document generated by the computer program is a multimedia presentation (0059; 0064).

Regarding dependent claim 15, Rezaei disclose the data shaping system of claim 1, wherein the computer program, in response to at least one of the one or more modifiers changing after the curated subset of data has been used to generate the output document, is configured to augment the output document with additional information (0023).

Regarding dependent claim 16, Rezaei disclose the data shaping system of claim 15, wherein the computer program, in response to at least one of the one or more modifiers changing after the curated subset of data has been used to generate the output document, is configured to re-curate data, relevant to the topic of interest, retrieved from the one or more datasets; and to generate a new curated subset of data used to augment the output document generated by the computer program (0023).

Regarding dependent claim 17, Rezaei in view of Jones disclose the data shaping system of claim 1, wherein the computer program is configured to work in conjunction with one or more sensors configured to detect physiological changes in the user, data collected by the one or more sensors can be used by the computer program to refine how data, relevant to the topic of interest, is curated (0213-0215).

Regarding dependent claim 18, Rezaei in view of Jones disclose the data shaping system of claim 1, wherein the computer program is configured to add data, that was previously excluded during curation, to the curated subset of data in response to at least one of the one or more modifiers changing; the computer program, in response to new data being added to the curated subset of data, is configured to generate a new output document using the curated subset of data; and the computer program is configured to present the new output document to the user (0212-0221).

Regarding dependent claim 19, Rezaei disclose the data shaping system of claim 18, wherein the computer program is configured to highlight text data added to the new output document (0023).

Regarding dependent claim 20, Rezaei in view of Jones disclose the data shaping system of claim 1, wherein the memory storing the computer 90 program and the processor configured to execute the computer program are embodied within at least one of a smart phone, a tablet-style computer, a personal computer, a laptop computer (0049).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaei in view of Jones in view of Bryant in view of Stakutis, further in view of Tadayon et al.  (2014/0079297; Filed: Feb. 28, 2013) (hereinafter “Tadayon”).
Regarding dependent claim 7, Rezaei in view of Jones does not expressly disclose the data shaping system of claim 3, wherein the computer program is configured to test the reading speed of the user and to associate a result of the reading test with the user account, the result of the reading test is used by the computer program to curate data relevant to the topic of interest and thereby generate an output document that the user should be able to read within an elected time period.
Tadayon teach wherein the computer program is configured to test the reading speed of the user and to associate a result of the reading test with the user account, the result of the reading test is used by the computer program to curate data relevant to the topic of interest and thereby generate an output document that the user should be able to read within an elected time period (0383; 0390; 0815-0817).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Jones with Rezaei in view of Jones in view of Bryant in view of Stakutis for the benefit of providing a search engine ranking including reliability factor and other Z-factors, being much improved.

Regarding dependent claim 8, Rezaei in view of Jones does not expressly disclose the data shaping system of claim 4, wherein the one or more modifiers used by the computer program to curate data are selected from the group consisting of: heuristics that aid with identifying datasets relevant to the topic of interest, an indexed database of information comprising data collected from one or more datasets by the computer program, feedback used to refine how data retrieved from one or more datasets is curated for inclusion in the output document; and sources found during the search that can be included as part of the output document.
Tadayon teach wherein the one or more modifiers used by the computer program to curate data are selected from the group consisting of: heuristics that aid with identifying datasets relevant to the topic of interest, an indexed database of information comprising data collected from one or more datasets by the computer program, feedback used to refine how data retrieved from one or more datasets is curated for inclusion in the output document; and sources found during the search that can be included as part of the output document (0383; 0390; 0815-0817).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Jones with Rezaei in view of Jones in view of Bryant in view of Stakutis for the benefit of providing a search engine ranking including reliability factor and other Z-factors, being much improved.

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768